Title: To George Washington from Benjamin Tupper, 2 May 1783
From: Tupper, Benjamin
To: Washington, George


                  
                     Sir
                     Cantonement near New Windsor 2d May 1783
                  
                  Pursuant to the General Orders of the 14th of April, the 6th Masstts Regt marched to releive the Troops on the Lines.  On the 16th the Regt arrived and releived the Newhamshire Regt, and was arranged in the following Order—One Company at Dobbs Ferry, two at Kings Ferry, two near the New Bridge, at the Mouth of Croton, one at a Ford between Pines and the New Bridge, two near Pines Bridge and one at Bedford—Nothing very material transpired during the Command—Agreeably to a Request from his Excellency Governor Clinton, the Inhabitants of West Chester County were permitted to pass to their Farms with their Property.  By various Reports which I received it was evident, that Outrages were frequently committed in the Night in the lower Part of the County on the Persons and Property of the peaceable Inhabitants by a lawless Banditti, outlawed not only by us, but as Report says by the British—I suggest this Circumstance as it may probably induce your Excellency to direct the Troops in the Lines to take such a Position, as will prevent those gross Enormities in future.
                  On the 30th of April the Maryland Detachment and Newhampshire Battallion, commanded by Major Lansdale arrived for our Relief, and on the 1st of May the Regt returned to the Cantonement, except the Company at Dobbs Ferry, which will probably arrive this Evening—I have the Honor to be with the highest Respect your Excellencys most Obedt Servt
                  
                     Benj. Tupper Colo.
                  
               